Name: Council Regulation (EEC) No 3551/88 of 14 November 1988 amending Regulation (EEC) No 4088/87 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and Jordan
 Type: Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  trade;  tariff policy;  Europe
 Date Published: nan

 Important legal notice|31988R3551Council Regulation (EEC) No 3551/88 of 14 November 1988 amending Regulation (EEC) No 4088/87 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and Jordan Official Journal L 311 , 17/11/1988 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 14 P. 0167 Swedish special edition: Chapter 11 Volume 14 P. 0167 Special edition in Czech Chapter 03 Volume 08 P. 152 - 152 Special edition in Estonian Chapter 03 Volume 08 P. 152 - 152 Special edition in Hungarian Chapter 03 Volume 08 P. 152 - 152 Special edition in Lithuanian Chapter 03 Volume 08 P. 152 - 152 Special edition in Latvian Chapter 03 Volume 08 P. 152 - 152 Special edition in Maltese Chapter 03 Volume 08 P. 152 - 152 Special edition in Polish Chapter 03 Volume 08 P. 152 - 152 Special edition in Slovakian Chapter 03 Volume 08 P. 152 - 152 Special edition in Slovenian Chapter 03 Volume 08 P. 152 - 152Council Regulation (EEC) No 3551/88of 14 November 1988amending Regulation (EEC) No 4088/87 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel and JordanTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and Morocco provides that preferential customs duties shall apply to imports into the Community of roses arid carnations, within the limit of a tariff quota opened for all fresh cut flowers falling within CN code 060310 originating in Morocco; whereas these tariff advantages are applicable only to imports which comply with certain price conditions;Whereas Regulation (EEC) No 4088/87 [1] laid down conditions for the application of preferential customs duties on imports of the said products originating in Cyprus, Israel and Jordan; whereas the application of that Regulation must be extended to cover such flowers originating in Morocco,HAS ADOPTED THIS REGULATION:Article 1Council Regulation (EEC) No 4088/87 is hereby amended as follows:1. the title is replaced by the following:"Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco";2. in Article 1, "originating in Cyprus, Israel or Jordan" is replaced by "originating in Cyprus, Israel, Jordan or Morocco".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the date of application of the Additional Protocol to the Cooperation Agreement between the European Economic Community and Morocco.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 November 1988.For the CouncilThe PresidentY. Pottakis[1] OJ No L 382, 31. 12. 1987, p. 22.--------------------------------------------------